MEMORANDUM **
In these consolidated cases, Victor Mariscal-Valle, a native and citizen of Mexico, petitions for review of the Board of Immi*482gration Appeals’ (“BIA”) orders dismissing his appeal from an immigration judge’s decision denying his application for cancellation of removal (No. 06-72329), and denying his motion to reopen (No. 06-74619). We dismiss the petitions for review.
We lack jurisdiction to review the agency’s discretionary determination that Mariseal-Valle failed to show exceptional and extremely unusual hardship to a qualifying relative. See Martinez-Rosas v. Gonzales, 424 F.3d 926, 930 (9th Cir.2005). Moreover, Mariscal-Valle has not raised a color-able constitutional or legal claim to invoke our jurisdiction. Id.
The evidence Mariscal-Valle presented with his motion to reopen concerned the same basic hardship grounds as his application for cancellation of removal. See Fernandez v. Gonzales, 439 F.3d 592, 602-O3 (9th Cir.2006). We therefore lack jurisdiction to review the BIA’s determination that the evidence would not alter the agency’s prior discretionary determination that Mariscal-Valle failed to establish the requisite hardship. Id.
PETITIONS FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.